951 F.2d 360
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Adam Russell JEFFERS, Petitioner/Appellee,v.Len CHASTAIN, Warden, John K. Van De Kamp, Attorney Generalfor the State of California, Respondents/Appellants.
No. 90-56278.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1991.*Decided Dec. 16, 1991.

Before FARRIS, PREGERSON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
In considering the trial court's denial of Jeffers' motion for a continuance, the district court repeatedly pointed to the inadequacies of the trial court's fact finding.   We agree that the record before the district court was inadequate.


3
When the record is inadequate, the remedy is set forth in 28 U.S.C. § 2254 and applicable case law.   In  Townsend v. Sain, 372 U.S. 293, 313 (1963), the Court held that a district court must grant an evidentiary hearing if, inter alia, "the material facts were not adequately developed at the state-court proceeding."   We have similarly held that, "[i]n habeas proceedings under [section] 2254, an evidentiary hearing is required when:  (1) the petitioner's allegations, if proved, would establish the right to relief (prima facie case);  and (2) the state court trier of fact has not, after a full and fair hearing, reliably found the relevant facts."   Van Pilon v. Reed, 799 F.2d 1332, 1338 (9th Cir.1986) (citing Townsend ).   See also Greyson v. Kellam, 937 F.2d 1409 (9th Cir.1991) (quoting Van Pilon ).


4
We reverse the grant of the writ.   Because the state court record was inadequate, we remand for a full evidentiary hearing to determine whether the state court improperly denied Jeffers' motion for a continuance.   The district court must balance the appropriate factors,  see United States v. Kelm, 827 F.2d 1319, 1322 n. 2 (9th Cir.1987), and determine whether the denial was "fair and reasonable."   Id. at 1322.


5
REVERSED AND REMANDED.



*
 Pursuant to Ninth Circuit Rule 34-4, the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3